ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-398, concluding on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that ELIZABETH ANNE GLASSER of WESTFIELD, who was admitted to the bar of this State in 1993, and whose license to practice in New Jersey was administratively revoked pursuant to Rule l:28-2(c), effective September 30, 2013, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to adequately communicate with client), RPC 1.5(b) (failure to memorialize the rate or basis of the fee), RPC 1.16(d) (failure to refund an unearned retainer and failure to return the file on termination of the representation), RPC 5.5(a) (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to refund $3,500 to her client in the Omstein/Bmthwaite matter within sixty days after the filing date of the Order, and to provide proof of payment to the Office of Attorney Ethics; and that failure to make full restitution should preclude respondent from being readmitted to the New Jersey bar; and it is further
ORDERED that ELIZABETH ANNE GLASSER is hereby censured; and it is further
ORDERED that respondent shall refund $3,500 to her client in the Omstein/Brathwaite matter within sixty days after the filing of this Order and shall provide proof of payment to the Office of Attorney Ethics; failure to make full restitution shall preclude *27respondent from being readmitted to the New Jersey bar; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.